Citation Nr: 1014754	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to service connection for a low back 
disability, to include a lumbosacral strain and arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 
1985.  He also was a member of the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the claims sought.

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Waco RO.  
A copy of the transcript is of record.

The Veteran appealed two claims: whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for low back strain, and entitlement to 
service connection for arthritis.  The Veteran did not 
provide details of his arthritis claim until his January 2010 
Travel Board hearing.  At the hearing, the Veteran stated 
that he was claiming arthritis specifically in the low back.  
As lumbar arthritis is contained within the Veteran's low 
back disorder claim, the Board will consider the claims 
together.


FINDINGS OF FACT

1.  A July 2001 rating decision denied a claim of entitlement 
to service connection for low back strain.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the July 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for low back strain, and raises a reasonable 
possibility of substantiating that claim.

3.  The Veteran's low back strain is not etiologically 
related to active duty service.

4.  The Veteran has not been diagnosed with arthritis of the 
lumbar spine, and there is no competent evidence linking 
lumbar arthritis to service.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disability.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).

2.  A low back disability, to include a lumbosacral strain 
and arthritis, was not incurred in or aggravated by active 
service, and lumbar arthritis may not be presumed to have 
been incurred during active duty service.  38 U.S.C.A. §§ 
101(24), 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in pre-rating 
correspondence dated in April 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The Veteran was also provided notice of the 
appropriate information and evidence necessary to reopen the 
claim at issue, that he needed to submit new and material 
evidence, and the specific basis for the prior denial of his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA did fail to fully comply with the provisions of 38 
U.S.C.A. § 5103 prior to the rating decision in question for 
the claim on appeal.  Specifically, VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned until September 2008.  The claim was, however, 
readjudicated in December 2009.  Where there is a timing 
defect in a case, to include where the appealed rating action 
precedes any VCAA notice, VA may cure the timing defect 
through compliance with proper remedial measures, such as the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1317, 1333-34 (Fed. Cir. 2006).  As the claims were 
readjudicated after proper notice was provided to the 
Veteran, the timing defects have been cured.

VA also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate his 
claims, to include providing VA examinations and obtaining 
records from the Social Security Administration.  The Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims by presenting pertinent evidence.  
In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Thus, the Board may address the merits of 
this appeal.  See 38 C.F.R. § 3.159(c).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

New and Material Evidence

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated thereby.      38 U.S.C.A. § 1131; 38 C.F.R. 3.303.  
Service connection may also be warranted for any disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  If a claim has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

In a July 2001 rating decision the Veteran was denied 
entitlement to service connection for a low back strain 
because his low back pain was not found not to be caused by 
service.  Additionally, no nexus opinion had been provided 
linking the Veteran's disability with service.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status will not always constitute competent medical evidence.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, for evidence to be new and material, it must 
contain competent evidence linking the Veteran's low back 
disability to service.

Since July 2001, the Veteran has submitted several private 
opinions from his treating physician, noting that the 
Veteran's current back disability began when he injured his 
back in service.  See, e.g., November 2009 report from 
Michael Loden, M.D.  As this qualifies as new and material 
evidence relevant to the claim, the Board reopens the claim 
of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108.



Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.   Id. at 495-96.
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty.        38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a) (2009).  Active duty for training 
is generally full-time duty in the Armed Forces performed by 
National Guard for training purposes.  38 C.F.R. 3.6(c)(1) 
(2009).  Inactive duty training is generally National Guard 
duty other than full-time duty.  38 C.F.R. 3.6(d) (2009).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Presumptive periods, however, do not apply to active duty for 
training or inactive duty for training.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Still, there is 
no competent evidence in this case that lumbar arthritis was 
compensably disabling within one year of the appellant's 
separation from active duty.  Hence, there is no basis to 
award service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307 and 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran has been diagnosed with a lumbosacral strain, and 
mild spurring at the anterosuperior aspect of L3 and L4.  The 
Board finds that these qualify as current disabilities.  
After reviewing the evidence of record, however, the Board 
finds that the preponderance of the credible evidence weighs 
against the Veteran's argument that a lumbar disorder, 
regardless how it is diagnosed, is related to service for the 
following reasons: 1) the appellant asserted that his back 
pain existed prior to active duty service and the 
preponderance of the evidence weighs against a finding of 
aggravation during active duty; 2) the record does not show 
that he injured his lower back in-service; and 3) the 
appellant's statements during treatment have been 
inconsistent with his claims of continuity of symptomatology.  

Initially, the Veteran has specifically decided not to pursue 
an appeal of entitlement to service connection for the 
thoracic spine.  See March 2009 letter.

The Veteran entered active duty on February 4, 1985 and left 
active duty on May 29, 1985.  The Veteran contends that he 
injured his low back on February 14, 1985 while lifting 100 
pound sandbags, and this injury led to his current 
disability.  

The Veteran's service treatment records show that on February 
14, 1985, the Veteran reported to the clinic with complaints 
of upper thoracic spine pain at T1-3.  He stated that his 
back pain had existed for two months.  The Veteran was given 
Tylenol and told to do back stretching exercises.  The record 
is silent for details documenting how the Veteran's back pain 
occurred or whether it was due to an injury.  An in-service 
injury was not noted.  The Veteran was not provided with a 
separation examination because he was dismissed from the 
military for "[e]ntry level status performance [and] 
conduct."

After service, the Veteran sustained two low back injuries.  
In June 1998, the Veteran presented to the emergency room 
with complaints of a one week history of low back discomfort.  
He denied trauma but reported doing heavy lifting.  In 
September 1999, the Veteran reported injuring his back while 
lifting transformers at his job.  Clinical findings 
immediately after the injury showed a spasm at T-12 to S-1 
and tenderness at the right sacroiliac joint and right 
piriformis.  The Veteran was diagnosed with a lumbosacral 
sprain/strain and sciatica.

The Veteran alleges that he initially injured his back in 
service, and his current lumbosacral strain is due to that 
injury.  From the Veteran's own statements in service, 
however, he had been suffering from back pain for two months 
prior to when he reported for treatment in February 1985.  
That is the pain existed prior to service.  The Board finds, 
however, that the Veteran's back disability, whether pre-
existing or not, was not incurred or aggravated during active 
service.

The Veteran argues that he injured his back in service, and 
since that time he has been experiencing symptoms of lower 
back pain.  Significantly, the record is silent for any 
complaints of back pain or treatment for a lumbar disorder 
between the date of his alleged injury in February 1985 and 
his first post-service injury in June 1998.  The Veteran 
stated that he sought treatment for his back between service 
and post-service injuries, but the physician is now retired 
and unable to provide records.  See January 2010 Travel Board 
transcript, pp. 12-13.  But see April 2007 VA examination 
(Veteran claims he did not seek any treatment between 
separation and his injuries in 1998 and 1999 because of lack 
of affordability).

Of course, in adjudicating a claim, the Board must assess the 
competence and credibility of the veteran.  Id.  The Board 
also has a duty to assess the credibility and weight given to 
the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Veteran is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency of evidence, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board acknowledges that it cannot determine that lay 
evidence of symptomatology lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.  

In this case, the Veteran's statements that he has been 
experiencing continuous low back symptoms since service are 
simply not credible.  At no time during his post-service 
treatment, and prior to his claim for VA monetary benefits, 
for his low back did the Veteran indicate that he had any 
continuous back pain since 1985.  Instead, the Veteran 
consistently reported that had been suffering from back pain 
since his civilian injury in September 1999.  See January 
2000 Brazos Valley Pain Care appointment (noting only the 
Veteran's history of a work-related back injury occurring in 
September 1999); May 2000 questionnaire (Veteran answered 
"No" to the question "Prior to this accident, have you 
ever had any of the physical complaints similar to what you 
have now?"); June 2000 MRI (patient had a "history of 
chronic low back pain and bilateral leg pain for several 
months . . . [after] he hurt his back while lifting [a] heavy 
object at work") (emphasis added); December 2000 emergency 
room report (Veteran reported that he "had ongoing back pain 
over the course of the past year") (emphasis added); 
February 2001 initial diagnostic examination (the physician 
"determined, within reasonable medical probability, that the 
patient's [lumbosacral sprain/strain and sciatica were] 
causally related to the work[-]related injury of 9/15/99); 
November 2003 emergency room report (noting past medical 
history to be unremarkable except for a 1999 back injury); 
December 2006 initial evaluation summary ("chronic [lower 
back pain] . . . initial injury 1999"); and January 2007 
pain management evaluation (Veteran complained of chronic, 
severe lower back pain with radicular distribution of 
symptoms since an injury eight years ago) (emphasis added).  

It is reasonable that the Veteran may have decided not to 
seek treatment for back pain between separation and 1998.  
The Board, however, finds it improbable that the Veteran 
would fail to mention 13 years of continuous back pain when 
providing his treating physicians his medical history in 1999 
while receiving treatment for his low back.  Furthermore, the 
Veteran has consistently stated to his physicians that his 
back pain developed around the time that he suffered injuries 
in 1999.  He further denied having any prior physical 
complaints similar to low back pain in a May 2000 
questionnaire.  Thus, the Veteran's assertions of continuity 
of symptomatology in support of his claim are inconsistent 
with his statements made during treatment.  Statements made 
for the purpose of medical diagnosis or treatment are 
generally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper 
diagnosis and proper treatment.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  As the Veteran's history of a chronic 
low back disorder since service is not credible, a continuity 
of symptomatology has not been established.  

The Board also finds that the preponderance of the probative 
nexus evidence of record is against the Veteran's claim.  The 
record contains multiple conflicting opinions regarding the 
etiology of the Veteran's low back strain.  A private 
treating physician noted that the Veteran's "starting 
point" for his back problems was in the military.  He 
indicated that the Veteran "developed low back pain midway 
though [his job of unloading 100 pound sandbags, and] 
continues with this pain today."  This physician also opined 
that he believed that the Veteran suffered from muscle and/or 
ligament damage . . . because of his involvement in 
lifting/moving the sand bags."  In another opinion, this 
physician noted that even after reviewing the incidents that 
occurred in 1998 and 1999, he still believed that the 
Veteran's current back condition was due to the injury he 
sustained in 1985.  He believed that it was "very likely" 
that the Veteran also injured his lumbar spine in service 
since nothing was done to rule out a lumbosacral spine 
injury.  Significantly, the physician did not provide any 
rationale for his opinions that the onset of the Veteran's 
low back pain occurred during service, or explain why he 
believed it was very likely that the appellant also injured 
his lumbar spine in service when he only complained in-
service of upper thoracic pain.

Two VA opinions of record conflict with the Veteran's private 
physician's opinions.  At a VA examination in April 2007, the 
VA examiner found that it was less likely than not that the 
Veteran's current low back pain was related to his injury in 
1985.  No rationale was provided other a lack of 
documentation of treatment.  In February 2008, a physician's 
assistant and a physician determined that it was less likely 
than not that the Veteran's current low back disability was 
related to service.  As a rationale, they explained that the 
Veteran complained in-service of mild acute and transitory 
thoracic back pain.  The Veteran's current back complaints, 
however, pertain to the lumbar spine.  They found that it was 
clear that the Veteran had an acute and transitory injury 
early in the military that improved prior to discharge, and 
there was no nexus from 1985 until 1998 that he suffered a 
chronic back disability during service.  The examiners found 
that the medical evidence revealed that the Veteran's post-
service injuries were the likely cause of his current back 
condition.  They noted that the Veteran's private physician 
did not seem to have access to all the information in the 
claims file to form his opinion.

When the record contains conflicting opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11.  The Board is mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998). 
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have, however, repeatedly 
declined to adopt a "treating physician rule," which would 
give preference, i.e., additional evidentiary weight, to this 
type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001).

The Board affords de minimus probative weight to the private 
nexus opinions of record and to the April 2007 VA opinion 
because the medical professionals provided no rationale for 
their opinions.  The failure of the physician to provide a 
basis for his opinion affects the weight and credibility of 
the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Regarding the private opinions, the physician 
failed to explain why he believed that the Veteran's current 
low back disability began when the appellant injured his 
upper thoracic spine in service.  While he noted that it was 
"very likely" that the Veteran also injured his lumbar 
spine in service due to the claims that symptoms continued 
since service, the probative evidence of record strongly 
weighs against that finding.  While receiving treatment after 
his 1999 injury, the Veteran never identified his in-service 
injury as the beginning of his chronic low back pain.  
Rather, the Veteran consistently identified his 1999 civilian 
injury as the beginning of his low back pain.  The private 
physician failed to address this inconsistency.  He also 
failed to discuss why he believed that the Veteran low back 
strain began in service as opposed to after his 1998 and 1999 
injuries.  For these reasons, the Board finds the private 
opinions of record carry no probative weight.  The April 2007 
VA opinion against the Veteran's claim also lacked rationale 
and is given de minimus probative weight.

The Board, however, finds the February 2008 VA opinion to be 
of prevailing probative weight because the opinion was based 
on the competent evidence of record, and the examiners 
provided a full rationale for their opinion.

The Board finds that the Veteran's low back disorder is 
unrelated to service.  The preponderance of the competent 
evidence of record shows that his lumbosacral strain was not 
incurred during, or aggravated by, active duty service.  
Further, as explained above, a continuity of symptomatology 
has not been established.  For these reasons, the Veteran's 
claim of entitlement to service connection for a low back 
disorder is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107.


ORDER


New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability, and the petition to reopen is granted.

Entitlement to service connection for a low back disability, 
to include a lumbosacral strain and arthritis, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


